— Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered July 18, 1990, which granted petitioner’s application pursuant to CPLR article 78 to annul respondent’s determination imposing a twenty-five day suspension and a $1,000 bond forfeiture, unanimously affirmed, without costs.
Petitioner, Squeeze Inn, Inc., was served with a Notice of Pleading and Hearing, captioned "in the matter of proceedings to cancel or revoke”, by the respondent, New York State Liquor Authority, charging it with gambling and maintenance of an illegal video display game. The notice set forth that petitioner’s license could be revoked or cancelled, but was silent as to any possible bond forfeiture, in the event the charges were sustained. On petitioner’s default a twenty-five day suspension and $1,000 bond forfeiture were imposed. Since the violations were cause for revocation, cancellation, or suspension of petitioner’s license, it was incumbent upon the Authority to comply with the procedural requirements for suspension proceedings, pursuant to 9 NYCRR 54.1 (c) (1), by setting forth the maximum penalty which might have been assessed, including any claim against the licensee’s penal bond. Inasmuch as the Liquor Authority failed to do so, the IAS court properly held that the determination of the respondent should be annulled. Concur — Rosenberger, J. P., Kupferman, Smith and Rubin, JJ.